Case 5:21-cv-01727-EJD Document 13-4 Filed 03/16/21 Page 1 of 2




         EXHIBIT A
                     Case 5:21-cv-01727-EJD Document 13-4 Filed 03/16/21 Page 2 of 2


From: Doug.Lumish@lw.com
Sent: Monday, March 15, 2021 8:56:39 PM
To: Roberts, Clement
Cc: MATT.RAWLINSON@LW.com; Arman.Zahoory@lw.com; Alice.Hoesterey@lw.com; Johnson-McKewan, Karen G.;
Shaffer, Nathan; Uriarte, Robert L.
Subject: RE: Ring Central and Zoom
Sensitivity: Normal


Clem,
Thank you for the email and the heads-up. As for confidentiality, I don’t think we took the position that nothing was
confidential, but we are happy to work with you if there are aspects you would like not to redact (or to un-redact if after the
fact) and you want to discuss those with us. It sounds like neither side is suggesting much of the agreement needs to be kept
confidential, so I suspect we will be able to cooperate with you on this.
Best,
Doug


From: Roberts, Clement <croberts@orrick.com>
Sent: Monday, March 15, 2021 3:55 PM
To: Lumish, Douglas (Bay Area) <Doug.Lumish@lw.com>
Cc: Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>; Zahoory, Arman (Bay Area) <Arman.Zahoory@lw.com>;
Hoesterey, Alice (CC) <Alice.Hoesterey@lw.com>; Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>; Shaffer,
Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Subject: RE: Ring Central and Zoom

Doug –

Two things:

   1. These things always take more time than you think so I don’t think we will be filing until pretty late this evening.
      Just wanted to let you know so that it didn’t inconvenient your day any more than necessary.

   2. In your sealing declaration you basically say that you don’t think anything in your complaint ought to be sealed.
      Given that stance, I am wondering what provisions of the contract you do think should be confidential. If the
      answer is “nothing, we waive confidentiality” then I will only move to seal narrow portions of our papers.
      Otherwise I will end moving to seal those portions and (for everything else) just basically do what you did … i.e.
      say that we don’t contend it is confidential but have sealed it at your request and pending your motion to keep it
      under seal.

Thanks,
Clem
